Case: 16-13821 Doc: 37 — Filed: 01/13/20 Page: 1of1

a

UNITED STATES BANKRUPTCY COURT F | E D
WESTERN DISTRICT OF OKLAHOMA
OKLAHOMA CITY DIVISION JAN 43 2009

 
    
  

 

. DOUGLAS E. WEDGE
In Re: Case No. 16-13821 CLERK, U.§. B
aside arn coy
. D
Billy James Blackwell EPUTY
Kelley Danette Blackwell
Ska Kelley Stencil Chapter 13
fka Kelley Byers
Jka Kelley Wells
Debtors. Judge Janice D. Loyd
NOTICE OF CREDITOR CHANGE OF ADDRESS _ 7

 

Home Point Financial Corporation (“Creditor”), by and through their undersigned agent, hereby
gives notice of a Change of Address on the below filed Claim, effective immediately.

 

 

 

Claim Number 13-2
Last 4 Digits of Account Number: 7393
Current Address for Notices: NEW Address for Notices (Effective Immediately):
Home Point Financial Corporation Home Point Financial Corporation
11511 Luna Road, Suite 300 11511 Luna Road, Suite 300
Farmers Branch, TX 75234 . Farmers Branch, TX 75234
Phone: Phone:
Email: Email:
Current Address for Payments: NEW Address for Payments (Effective Immediately):
Home Point Financial Corporation Home Point Financial Corporation
PO Box 790309 11511 Luna Road, Suite 300
St. Louis, MO 63179 Farmers Branch, TX 75234
Phone: Phone:

Email: ; ~ Email:

Respectfully Submitted

 

D. Anthony Sottile

Authorized Agent for Creditor

Sottile & Barile, LLC

394 Wards Corner Road, Suite 180
Loveland, OH 45140

Phone: 513.444.4100

Email: bankruptcy @sottileandbarile.com

NE

 
